Citation Nr: 1712673	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to July 25, 2012, and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Z., Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO awarded service connection for PTSD and assigned an initial rating of 30 percent, effective from May 6, 2009 (the date the claim was received). 

In September 2013, the Board remanded the appeal for further development, at which time the Board took jurisdiction of a claim of entitlement to a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 2009).  While on remand, the RO granted entitlement to TDIU, and increased the Veteran's PTSD rating to 70 percent disabling, effective July 25, 2012.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Here, it appears that there are outstanding private treatment records relevant to the Veteran's claim.  In particular, the record indicates that the Veteran has received psychotherapy from a private clinician, Dr. D.A.S., for several years-as frequently as twice a month in recent years.  See October 2013 treatment note from Dr. D.A.S. and August 2015 treatment note from Dr. W.J.A.  However, the record only contains two treatment notes from Dr. D.A.S., dated March 2012 and October 2013.  The remaining records are not of record, nor does it appear that the AOJ has attempted to obtain such records.  Accordingly, the Board finds that the AOJ should take the appropriate action to obtain any available treatment records from Dr. D.A.S.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records from Dr. D.A.S.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




